Case 1:21-cr-10047-RGS Document 1 Filed 02/05/21 Page 1 of 9




                                             21cr10047
Case 1:21-cr-10047-RGS Document 1 Filed 02/05/21 Page 2 of 9
Case 1:21-cr-10047-RGS Document 1 Filed 02/05/21 Page 3 of 9
Case 1:21-cr-10047-RGS Document 1 Filed 02/05/21 Page 4 of 9
Case 1:21-cr-10047-RGS Document 1 Filed 02/05/21 Page 5 of 9
Case 1:21-cr-10047-RGS Document 1 Filed 02/05/21 Page 6 of 9
Case 1:21-cr-10047-RGS Document 1 Filed 02/05/21 Page 7 of 9
Case 1:21-cr-10047-RGS Document 1 Filed 02/05/21 Page 8 of 9
Case 1:21-cr-10047-RGS Document 1 Filed 02/05/21 Page 9 of 9
